          Case 1:18-cr-00505-PKC Document 67
                                          66 Filed 06/22/20
                                                   06/21/20 Page 1 of 1



                                          LAW OFFICE OF
                       LORRAINE GAULI-RUFO, ESQ.
                         CERTIFIED CRIMINAL TRIAL ATTORNEY
                                   (LGR LAW, LLC)
NEW JERSEY OFFICE                                                            NEW YORK OFFICE
130 POMPTON AVENUE                                                           48 WALL STREET, 5TH FLOOR
VERONA, NJ 07044                                                             NEW YORK, NY 10005
(973) 239-4300                                                               (646) 779-2746

                                     LGAULIRUFO@GMAIL.COM
                                        WWW.LGAULIRUFO.COM
                                         FAX: (973) 239-4310
                                              _________

Via ECF
                                                                     June 21, 2020
Honorable P Kevin Castel
United States District Judge                                                Application GRANTED.
Daniel Patrick Moynihan
United States Courthouse                                                    SO ORDERED.
500 Pearl Street                                                            June 22, 2020
New York City, New York 10007

                         Re: United States v. Rosso (Johan Garcia-Sosa)
                                     Crim. No. 18 cr 505


Dear Judge Castel:

        I was appointed to represent Johan Garcia-Sosa in the above matter. I am respectfully
requesting a slight bail modification to permit my client to go on a short trip with his family to
the Pocono Mountains next weekend. They are leaving on Friday June 26, 2020 and he will
return Sunday June 28, 2020. Both the AUSA, Adam Hobson, and his Pretrial Service Officer,
Jonathan Lettieri, have no objection to this request. Mr. Garcia-Sosa will coordinate all of the
details with Mr. Lettieri. Your Honor’s time and consideration of this request is greatly
appreciated.



                                                              Respectfully submitted,
                                                              s/
                                                               Lorraine Gauli-Rufo, Esq
                                                              Attorney for Johan Garcia-Sosa



cc:    Adam Hobson, AUSA
       Jonathan Lettieri, US Pretrial Officer (via email)
